Case: 15-11042      Document: 00513850056         Page: 1    Date Filed: 01/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-11042                                   FILED
                                  Summary Calendar                          January 26, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JACK ZIMMERMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:15-CV-964


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jack Zimmerman, federal prisoner # 39657-177, pleaded guilty to
enticement of a minor and production of child pornography and was sentenced
to 360 months in prison. The district court denied his 28 U.S.C. § 2255 motion,
and a judge of this court denied his COA motion. Zimmerman then filed a
motion for relief from judgment under Federal Rule of Civil Procedure 60(b).
The district court construed his motion as an unauthorized successive § 2255


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11042     Document: 00513850056      Page: 2   Date Filed: 01/26/2017


                                   No. 15-11042

motion and transferred it to this court. We denied Zimmerman’s motion for
authorization to file a successive § 2255 motion in Case No. 15-10268.
      After the district court transferred his motion, Zimmerman filed a
Federal Rule of Civil Procedure 59(e) motion to alter or amend the judgment,
arguing that the district court misconstrued his Rule 60(b) motion and
improperly transferred it to this court. The district court denied the Rule 59(e)
motion, and Zimmerman timely noticed his appeal from this order. This notice
of appeal places the propriety of the underlying judgment, the transfer order,
before this court. See Martinez v. Johnson, 104 F.3d 769, 771 (5th Cir. 1997).
      We are now faced with Zimmerman’s request for a certificate of
appealability (COA) to appeal the transfer order. Because the transfer order
is not a final order, no COA is needed to appeal it. See United States v. Fulton,
780 F.3d 683, 688 (5th Cir.), cert. denied, 136 S. Ct. 431 (2015). Zimmerman’s
request for a COA is DENIED AS UNNECESSARY.
      Although Zimmerman’s pro se arguments are liberally construed, he is
nevertheless required to brief those arguments to preserve them. See Yohey v.
Collins, 985 F.2d 222, 225 (5th Cir.1993).        All of Zimmerman’s present
arguments pertain to claims of ineffective assistance of counsel that he raised
in his original § 2255 motion and to the lack of an evidentiary hearing in those
proceedings.    Because Zimmerman has not briefed any challenge to the
transfer order, we “deem that challenge to have been abandoned.” Hernandez
v. Thaler, 630 F.3d 420, 426 n24 (5th Cir. 2011). Accordingly, we AFFIRM the
district court’s transfer order.




                                        2